Hovey, J.
(dissenting) — I do not believe that tbe legislature ever intended a county to be suable in a court in another part of the state in an action where it is a principal defendant, and if the law is so construed it should be amended.
Upon the facts in this case there should be no recovery whatever against the county. The proof merely showed ruts in the road in which water stood, a warning in itself to every motorist, and a situation which no county can insure against. The jury in freeing the driver from all blame also absolved the county and left the case one of an unfortunate accident.
Mackintosh, J., concurs with Hovey, J.